Citation Nr: 0916472	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-03 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System (VANCHCS) in Martinez, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Mt. Diablo Medical Center on 
October 17, 2003.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to March 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2003, by the 
Veterans Affairs Northern California Health Care System 
(VANCHCS), which denied the benefits sought on appeal.  

The Board notes that, in his February 2005 substantive appeal 
(VA Form 9), the Veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  
In January 2009, the RO sent the Veteran notice that a Travel 
Board hearing was scheduled for March 17, 2009.  He failed to 
appear at the hearing or give any reason for her failure to 
appear.  Pursuant to 38 C.F.R. § 20.702(d) (2009), the 
veteran's case was processed as though the request for 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2008).  

The appeal is REMANDED to VANCHCS.  VA will notify the 
Veteran if further action is required.  


REMAND

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at a non-VA medical facility in October 
2003.  The Veteran maintains that he developed severe chest 
pain and shortness of breath, most likely brought on by 
medication prescribed by a VA doctor; he states that he also 
began losing air in his lungs and his chest was pounding.  
The Veteran indicated that he had just moved to California 
from Georgia and his condition was so severe that he feared 
for his life; he stated that he did not have the luxury of 
trying to find a VA clinic in Martinez.  He stated that he 
had no choice but to go to the nearest private emergency room 
at Mt. Diablo.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  The Veteran's treatment at the non-VA facility was 
not authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120 (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a) For veterans with service-connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:  (1) For an adjudicated 
service- connected disability;  (2) For nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service- connected disability;  (3) For any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability (does 
not apply outside of the States, Territories, and possessions 
of the United States, the District of Columbia, and the 
Commonwealth of Puerto Rico);  (4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

In addition, the reimbursement for emergency medical 
treatment for a nonservice-connected disorder which is not 
aggravating a service-connected disability is subject to a 
separate set of requirements.  Under 38 C.F.R. § 17.1002 
(Substantive conditions for payment or reimbursement) payment 
or reimbursement under 38 U.S.C. 1725 for emergency services 
may be made only if all of the following conditions are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; (b) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) The claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) The 
veteran has no coverage under a health- plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725).  

The statement of the case indicates that, while he has 
several nonservice-connected disabilities, the Veteran has 
not established service connection for any disability.  
Therefore, the claim can only be considered under 38 C.F.R. 
§ 17.1002.  

In reviewing the file, the Board notes that the VA did not 
provide a letter to the Veteran discussing what evidence is 
required to substantiate the claim and which portion of any 
necessary information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  A remand is required for 
the purpose of providing such notice.  

The Board finds that there is insufficient evidence of record 
to determine whether all the conditions set out in 38 C.F.R. 
§ 17.1002 are satisfied.  In this regard, the Board notes 
that there is no objective information regarding whether a VA 
facility was available to treat the Veteran.  In addition, 
there is no confirmation by the VA medical system regarding 
whether or not the Veteran was enrolled in the VA medical 
treatment system at the time he sought treatment at the 
private facility, and had received medical services within 
the 24 month period preceding the private treatment.  
Therefore, the appeal must be remanded for additional 
development.  

In particular, the Board finds it necessary to obtain a 
medical opinion regarding whether the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health and whether any medical care beyond the 
initial emergency evaluation and treatment was for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.  

Further, the Board notes that when the VAMC re-adjudicates 
the Veteran's appeal, the VAMC should document whether each 
of the conditions listed in 38 C.F.R. § 17.1002 are 
satisfied, and provide the basis/rationale for each 
determination, except as to 38 C.F.R. § 17.1002(h) and (i), 
as condition (h) is not applicable and the record already 
contains evidence that condition (i) has been satisfied.  

In addition, the Board notes that the Veteran was provided 
with a notification letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) in February 2005.  After review 
of this letter, however, the Board finds that the VAMC should 
provide the Veteran with an additional letter.  The letter 
should notify the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he is to provide and what part VA will 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter should also generally advise the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Finally, the letter should inform the Veteran of the 
elements of 38 C.F.R. § 17.1002.  

For these reasons, the case is REMANDED to the VA HCS for the 
following actions:

1.  The VANCHCS should send the Veteran a 
corrective VCAA notice that notifies him 
of the evidence required for payment or 
reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. §§ 1725, 1728 
and 38 C.F.R. §§ 17.120, 17.1002 (2008), 
which should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The VAMC should develop additional 
evidence, to include obtaining 
information regarding whether a VA 
medical facility was available, with 
specific information regarding whether 
such a facility was open at the time the 
Veteran was treated at a private 
facility, as well as the distance the 
Veteran would have had to travel to 
obtain treatment at a VA facility.  The 
VAMC should also obtain verification that 
the Veteran was enrolled in a VA medical 
treatment program at the time she sought 
treatment at the private facility, and 
whether he had received treatment during 
the 24 months preceding his private 
treatment.  The VAMC should also 
determine whether the Veteran is 
financially liable for the treatment? 
And, whether the Veteran has coverage 
under a health-plan contract for any of 
the emergency treatment?  

3.  The VAMC should next review the 
relevant evidence, and readjudicate the 
claim seeking reimbursement.  

4.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished with 
a supplemental statement of the case 
(SSOC) as to all evidence considered, 
including citations to the relevant 
portions of 38 C.F.R. § 17.120 and 
§ 17.1002, and all relevant legal 
authority for the continued denial.  They 
should then be afforded a reasonable 
period in which to reply.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  By this REMAND, the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The purposes 
of this REMAND are to further develop the record and to 
accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



